SILBERMAN, Chief Judge.
The appellants, various named trust defendants in nursing home litigation, seek review of the trial court’s order denying their motion to dismiss for lack of personal jurisdiction. The facts and posture of this ease are virtually indistinguishable from those in Schwartzberg v. Knobloch, 98 So.3d 173 (Fla. 2d DCA 2012). For the *676reasons set forth therein, we conclude that co-personal representatives Ralph Edward Walker and Brenda Aleene Mole did not prove a basis for long-arm jurisdiction over the trust defendants under section 48.193, Florida Statutes (2010).
Reversed and remanded.
NORTHCUTT and WALLACE, JJ„ Concur.